Exhibit 10.1

THIRD RESTATEMENT AGREEMENT

Third Restatement Agreement (this “Third Restatement Agreement”) dated as of
June 20, 2014, by and among MEDIACOM COMMUNICATIONS CORPORATION, a Delaware
corporation (“MCC”); MEDIACOM BROADBAND, LLC, a limited liability company duly
organized and validly existing under the laws of the State of Delaware (“Parent
Guarantor”); MCC IOWA LLC, a limited liability company duly organized and
validly existing under the laws of the State of Delaware (“MCC Iowa”); MCC
ILLINOIS LLC, a limited liability company duly organized and validly existing
under the laws of the State of Delaware (“MCC Illinois”); MCC GEORGIA LLC, a
limited liability company duly organized and validly existing under the laws of
the State of Delaware (“MCC Georgia”); and MCC MISSOURI LLC, a limited liability
company duly organized and validly existing under the laws of the State of
Delaware (“MCC Missouri,” and, together with MCC Iowa, MCC Illinois and MCC
Georgia, the “Borrowers”); each of the lenders party hereto (the “Lenders”); and
JPMORGAN CHASE BANK, N.A., a national banking corporation, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), a Lender and Additional Third Restatement
Lender. Capitalized terms not otherwise defined herein shall have the
definitions provided therefor in the Second Restated Credit Agreement (as
defined below).

WHEREAS, the Borrowers, certain lenders and the Administrative Agent entered
into an amended and restated credit agreement dated as of August 2, 2013 (as
further amended, supplemented and modified and in effect prior to the Third
Restatement Effective Date (as defined herein), the “Second Restated Credit
Agreement”)

WHEREAS, the Borrowers, the Majority Lenders and, where required, each Lender
and the Administrative Agent have agreed (or are deemed to have agreed in
accordance with the Second Restated Credit Agreement) to amend and restate the
Second Restated Credit Agreement in its entirety in the form attached as Annex
A;

NOW, THEREFORE, it is hereby agreed as follows:

SECTION 1. Amendment and Restatement of Second Restated Credit Agreement. The
Second Restated Credit Agreement is hereby amended and restated in its entirety
in the form attached as Annex A.

SECTION 2. Conditions to Effectiveness. This Third Restatement Agreement shall
become effective upon satisfaction of each of the conditions set forth in
Section 6.01 of Annex A.

SECTION 3. No Other Amendments. Except as hereby amended and except as provided
below, the terms and provisions of each Loan Document shall remain in full force
and effect (including the security interest of the Administrative Agent under
the Loan Documents). The Administrative Agent and the Borrowers are hereby
authorized to enter into such amendments to the other Loan Documents and the
Exhibits to the Second Restated Credit Agreement as the Administrative Agent
shall determine are necessary or desirable to reflect the amendment and
restatement of the Second Restated Credit Agreement pursuant to this Third
Restatement Agreement.

SECTION 4. GOVERNING LAW. THIS THIRD RESTATEMENT AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

SECTION 5. Counterparts. This Third Restatement Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same contract.
Delivery of an executed counterpart of this Third Restatement Agreement by
facsimile or other electronic means shall be equally effective as delivery of
the original executed counterpart of this Third Restatement Agreement. Any party
delivering an executed counterpart of this Third Restatement Agreement by
facsimile or other electronic means shall also deliver an original executed
counterpart of this Third Restatement Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability or
binding effect of this Third Restatement Agreement.

SECTION 6. Headings. The headings of this Third Restatement Agreement are for
purposes of reference only and shall not limit or otherwise affect the meaning
hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Third Restatement
Agreement as of the date first written above.

 

BORROWERS MCC GEORGIA LLC MCC ILLINOIS LLC MCC IOWA LLC MCC MISSOURI LLC By:  
Mediacom Broadband LLC, a Member By:   Mediacom Communications Corporation,
a Member By:   LOGO [g749605ex10_1pg03a.jpg]  

 

 

Mark E. Stephan, Executive Vice President & Chief Financial Officer

MEDIACOM BROADBAND LLC By:   Mediacom Communications Corporation, a Member By:  
LOGO [g749605ex10_1pg03b.jpg]  

 

 

Mark E. Stephan, Executive Vice President & Chief Financial Officer

MEDIACOM COMMUNICATIONS CORPORATION By:   LOGO [g749605ex10_1pg03c.jpg]  

 

 

Mark E. Stephan, Executive Vice President & Chief Financial Officer

 

[Mediacom – Signature Page to Third Restatement Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent, a Lender and Additional
Third Restatement Lender By:   LOGO [g749605ex10_1pg04.jpg]  

 

Name:   Ann B. Kerns Title:   Vice President

 

[Mediacom – Signature Page to Third Restatement Agreement]